PER CURIAM.
These cases were before this court at a former term on a plea of no cause of action liled by the United States. It was then held that the petitions were good in law, and, if the facts alleged were proven, the plaintiff was entitled to judgment (Suthon v. U. S., 26 C. C. A. 628, 81 Fed. 810), and they are now before v. on writs of error 1aken by the United States from judgments below rendered on the facts. They are submitted, without argument, on the suggestion that, if the court adheres to the same views expressed on the former hearing, the judgments of the court below should be affirmed. On consideration, we think Suthon v. U. S., supra, was correctly ruled, and the judgments of the circuit court, are affirmed.